Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants are informed that the Examiner of record has changed.
2.	The amendment filed 10/14/2022 has been received and considered. Claims 1-2, 4-9, 11-16, and 18-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li_2018 ("Evaluation of Photogrammetry for Use in Industrial Production Systems”) and further in view of Sarkis et al. (US 20160005211 A1).
As per Claim 1, 8, and 15, Li_2018 discloses a computer-implemented method/computer program product/system for constructing a model (Li_2018 Pg. 414, Introduction: “In this work, our approach is to use low cost digital cameras and computational intensive 3D-reconstruction algorithms to create 3D models from 2D photographic images.”, Pg. 415, Section IV: “The reconstruction was done using the software tool RealityCapture [15] by CapturingReality1.”), the computer-implemented method comprising:
receiving, by one or more computer processors, a plurality of images of an asset from one or more mobile devices (Li_2018 Pg. 415, Section IV: “For maximum flexibility and mobility an unmanned aerial vehicle (UAV) was used to capture the images in this study.”, “The reconstruction was done using the software tool RealityCapture [15] by CapturingReality1.”);
constructing, by the one or more computer processors, a 3D model of the asset from the plurality of images (Li_2018 Pg. 414, Introduction: “In this work, our approach is to use low cost digital cameras and computational intensive 3D-reconstruction algorithms to create 3D models from 2D photographic images.”); 
…and 
determining, by the one or more computer processors, whether the 3D model of the asset matches a digital twin record (Li_2018 Pg. 414, Introduction: “Nowadays, companies typically laser scan their factories and try to match their digital twin to the captured point-cloud model [3]–[5] as close as possible.” This excerpt from Li_2018 teaches the concept of creating a digital twin of a system that matches a 3D point cloud model of the system.).
Li_2018 fails to teach explicitly responsive to determining that the digital 3D model is incomplete, notifying, by the one or more computer processors, a user of the mobile device of one or more areas of the asset that require additional images.
Sarkis et al. teaches responsive to determining that the digital 3D model is incomplete, notifying, by the one or more computer processors, a user of the mobile device of one or more areas of the asset that require additional images (Fig. 2 & 5, [0003], [0042]-[0044],[0052],  [0054]).
Li_2018 and Sarkis et al. are analogous art because they are all related to a digital 3D model using images.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Sarkis et al. into Li_2018’s invention to generate more accurate a 3D model (Sarkis et al.: [0004])

As per Claim 4, 11, and 18, Li_2018 teaches wherein responsive to the 3D model of the asset does not match the digital twin record, creating, by the one or more computer processors, a new digital twin record for the digital 3D model (Li_2018 Pg. 414, Introduction: “One of the key challenges is to keep the digital twin up-to-date with changes of the real one. Today, laser scanning is the de-facto standard used to keep the geometry of the digital model synchronized.” This excerpt from Li_2018 teaches the concept of updating a digital twin. The fact that changes to the digital twin are identified, indicates that the determination is made that the information being collected does not match the digital twin on record. The process of updating the digital twin is being interpreted as creating a new digital twin record for the 3D model because once the updated information has been incorporated, the digital twin is now different or new compared to the digital twin prior to the update.).

As per Claim 5, 12, and 19, Li_2018 teaches further comprising utilizing, by the one or more computer processors, one or more photogrammetry techniques to construct the digital 3D model from the plurality of images (Li_2018 Abstract: “In recent years, advancements in the performance of Graphic Processing Units (GPUs) and the availability of cheap high-resolution digital cameras have made photogrammetry a viable alternative to laser scanning for building digital 3D-models. In this study, we investigate how photogrammetry competes against laser-scanning by comparing their results in form of point-clouds.”).

As per Claim 6, 13, and 20, Li_2018 teaches wherein the digital 3D model is immutable (Li_2018 Pg. 416, Section V: “The images were captured in 18 minutes and the reconstruction completed in about 4.5 hours resulting in a model of 48.1 million points.” The fact that the model is determined to be complete indicates that it is unchanging (immutable).).

4.	Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li_2018 ("Evaluation of Photogrammetry for Use in Industrial Production Systems”), in view of Sarkis et al. (US 20160005211 A1) and further in view of Salazar-Gamarra_2016 (“Monoscopic photogrammetry to obtain 3D models by a mobile device: a method for making facial prostheses.”).
Li_2018 as modified by Sarkis et al. teaches most all the instant invention as applied to claims 1, 4-6, 8, 11-13, 15, and 18-20 above.
As per Claim 2, 9, and 16, Li_2018 as modified by Sarkis et al. teaches wherein determining whether the 3D model of the asset matches the digital twin record further comprises: 
receiving, by the one or more computer processors, a confirmation from a user that the asset matches the digital twin record (Li_2018 Pg. 416, Right Col.: “The point cloud obtained from RealityCapture was compared to the model captured with TLS. A deviation analysis is performed to determine the accuracy of photogrammetry model, which calculates the distance between the two models.” This excerpt from Li_2018 teaches the concept of confirming whether a model created using photogrammetry matches another model, which is the main concept of this claim limitation.); and
associating, by the one or more computer processors, the 3D model of the asset with the digital twin record (Li_2018 Pg. 414, Introduction: “Nowadays, companies typically laser scan their factories and try to match their digital twin to the captured point-cloud model [3]–[5] as close as possible.” This excerpt from Li_2018 teaches the concept of creating a digital twin of a system that matches a 3D point cloud model of the system. The process of confirming that two models match one another can be considered associating the two models together because it identifies characteristics that link (associate) the models to each other.).
Li_2018 as modified by Sarkis et al.  fails to teach explicitly “from a user”. 
However, Salazar-Gamarra_2016 does teach this claim limitation (Salazar-Gamarra_2016: “Following the photo capture, the operator reviewed the integrity of each picture, verifying that there were no illumination irregularities, blurry images, incomplete parts of the face of the subject or any other evident errors in the picture that would compromise data processing. After ensuring the good quality of the photo captures, the subject was released from his static position and the “check” button was pressed for uploading the pictures for processing.” This excerpt from Salazar-Gamarra_2016 teaches the concept of accepting user input during a computer-implemented photogrammetry process.).
Li_2018 as modified by Sarkis et al. and Salazar-Gamarra_2016 are analogous art because they are all related to a photogrammetry.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Salazar-Gamarra_2016 into Li_2018 as modified by Sarkis et al.’s invention to generate more accurate a 3D model (Sarkis et al.: [0004]). Further Salazar-Gamarra_2016 teaches the concept of accepting user input during a computer-implemented photogrammetry process. Therefore, it would have been obvious to combine for the benefit of the improved customizability of the photogrammetry process provided by the ability to accept user input, compared to model construction methods that lack this capability.

As per Claim 7 and 14, Li_2018 as modified by Sarkis et al. fails to teach wherein receiving the plurality of images of the asset from the one or more mobile devices further comprises receiving, by the one or more computer processors, a notification from a user of completion of the plurality of images. 
However, Salazar-Gamarra_2016 teaches wherein receiving the plurality of images of the asset from the one or more mobile devices further comprises receiving, by the one or more computer processors, a notification from a user of completion of the plurality of images (“Following the photo capture, the operator reviewed the integrity of each picture, verifying that there were no illumination irregularities, blurry images, incomplete parts of the face of the subject or any other evident errors in the picture that would compromise data processing. After ensuring the good quality of the photo captures, the subject was released from his static position and the “check” button was pressed for uploading the pictures for processing.”).

Response to Arguments
5. 	Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Rejections - 35 USC § 101 in view of the amendment and/or applicant’s arguments.
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Sarkis et al.

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bender et al. (US 10168152 B2) discloses using photogrammetry to aid identification and assembly of product parts.
	Kopelman et al. (US 20150320320 A1) discloses identification of areas of interest during intraoral scans.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146